Exhibit 10.7.13 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of October 12, 2009 by and among NewAlliance Bank, a Connecticut savings bank (the “Bank”), NewAlliance Bancshares, Inc., a business corporation organized under the laws of the State of Delaware (the “Company”), and Glenn I. MacInnes (the “Executive”). W I T N E S S E T H: WHEREAS, the Bank desires to employ the Executive, and the Executive desires to be employed by the Bank, as an Executive Vice President and the Chief Financial Officer under the terms and conditions herein; and WHEREAS, the Company desires to employ the Executive, and the Executive desires to be employed by the Company, as an Executive Vice President and the Chief Financial Officer under the terms and conditions herein.The Bank and the Company are collectively referred to herein as the “Employers”. NOW, THEREFORE, in consideration of the premises and the mutual covenants and conditions hereinafter set forth, the Employers and the Executive hereby agree as follows: SECTION
